


110 HR 987 PCS: NATO Freedom Consolidation Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		Calendar No. 76
		110th CONGRESS
		1st Session
		H. R. 987
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Received
		
		
			March 9, 2007
			Read twice and placed on the calendar
		
		AN ACT
		To endorse further enlargement of the North
		  Atlantic Treaty Organization (NATO) and to facilitate the timely admission of
		  new members to NATO, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 NATO Freedom Consolidation Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The sustained
			 commitment of the North Atlantic Treaty Organization (NATO) to mutual defense
			 has made possible the democratic transformation of Central and Eastern Europe.
			 Members of the North Atlantic Treaty Organization can and should play a
			 critical role in addressing the security challenges of the post-Cold War era in
			 creating the stable environment needed for those emerging democracies in
			 Europe.
			(2)Lasting stability
			 and security in Europe requires the military, economic, and political
			 integration of emerging democracies into existing European structures.
			(3)In an era of
			 threats from terrorism and the proliferation of weapons of mass destruction,
			 the North Atlantic Treaty Organization is increasingly contributing to security
			 in the face of global security challenges for the protection and interests of
			 its member states.
			(4)In the NATO
			 Participation Act of 1994 (title II of
			 Public Law
			 103–447;
			 22 U.S.C.
			 1928 note), Congress declared that full and active
			 participants in the Partnership for Peace in a position to further the
			 principles of the North Atlantic Treaty and to contribute to the security of
			 the North Atlantic area should be invited to become full NATO members in
			 accordance with Article 10 of such Treaty at an early date ….
			(5)In
			 the NATO Enlargement Facilitation Act of 1996 (title VI of section 101(c) of
			 title I of division A of
			 Public Law
			 104–208;
			 22 U.S.C.
			 1928 note), Congress called for the prompt admission of Poland,
			 Hungary, the Czech Republic, and Slovenia to the North Atlantic Treaty
			 Organization, and declared that in order to promote economic stability
			 and security in Slovakia, Estonia, Latvia, Lithuania, Romania, Bulgaria,
			 Albania, Moldova, and Ukraine … the process of enlarging NATO to include
			 emerging democracies in Central and Eastern Europe should not be limited to
			 consideration of admitting Poland, Hungary, the Czech Republic, and Slovenia as
			 full members of the NATO Alliance.
			(6)In the European
			 Security Act of 1998 (title XXVII of division G of
			 Public Law
			 105–277;
			 22 U.S.C.
			 1928 note), Congress declared that Poland, Hungary, and
			 the Czech Republic should not be the last emerging democracies in Central and
			 Eastern Europe invited to join NATO and that Romania, Estonia,
			 Latvia, Lithuania, and Bulgaria … would make an outstanding contribution to
			 furthering the goals of NATO and enhancing stability, freedom, and peace in
			 Europe should they become NATO members [and] upon complete satisfaction of all
			 relevant criteria should be invited to become full NATO members at the earliest
			 possible date.
			(7)In the Gerald B.
			 H. Solomon Freedom Consolidation Act of 2002 (Public Law
			 107–187;
			 22 U.S.C.
			 1928 note), Congress endorsed … the vision of further
			 enlargement of the NATO Alliance articulated by President George W. Bush on
			 June 15, 2001, and by former President William J. Clinton on October 22,
			 1996.
			(8)At the Madrid
			 Summit of the North Atlantic Treaty Organization in July 1997, Poland, Hungary,
			 and the Czech Republic were invited to join the Alliance, and the North
			 Atlantic Treaty Organization heads of state and government issued a declaration
			 stating [t]he alliance expects to extend further invitations in coming
			 years to nations willing and able to assume the responsibilities and
			 obligations of membership … [n]o European democratic country whose admission
			 would fulfill the objectives of the [North Atlantic] Treaty will be excluded
			 from consideration.
			(9)At the Washington
			 Summit of the North Atlantic Treaty Organization in April 1999, the North
			 Atlantic Treaty Organization heads of state and government issued a communiqué
			 declaring [w]e pledge that NATO will continue to welcome new members in
			 a position to further the principles of the [North Atlantic] Treaty and
			 contribute to peace and security in the Euro-Atlantic area … [t]he three new
			 members will not be the last … [n]o European democratic country whose admission
			 would fulfill the objectives of the Treaty will be excluded from consideration,
			 regardless of its geographic location ….
			(10)In May 2000 in
			 Vilnius, Lithuania, the foreign ministers of Albania, Bulgaria, Estonia,
			 Latvia, Lithuania, the Republic of Macedonia, Romania, Slovakia, and Slovenia
			 issued a statement (later joined by Croatia) declaring that—
				(A)their countries
			 will cooperate in jointly seeking membership in the North Atlantic Treaty
			 Organization in the next round of enlargement of the North Atlantic Treaty
			 Organization;
				(B)the realization of
			 membership in the North Atlantic Treaty Organization by one or more of these
			 countries would be a success for all; and
				(C)eventual membership
			 in the North Atlantic Treaty Organization for all of these countries would be a
			 success for Europe and for the North Atlantic Treaty Organization.
				(11)On June 15, 2001,
			 in a speech in Warsaw, Poland, President George W. Bush stated [a]ll of
			 Europe's new democracies, from the Baltic to the Black Sea and all that lie
			 between, should have the same chance for security and freedom—and the same
			 chance to join the institutions of Europe—as Europe’s old democracies have … I
			 believe in NATO membership for all of Europe’s democracies that seek it and are
			 ready to share the responsibilities that NATO brings … [a]s we plan to enlarge
			 NATO, no nation should be used as a pawn in the agenda of others … [w]e will
			 not trade away the fate of free European peoples … [n]o more Munichs … [n]o
			 more Yaltas … [a]s we plan the Prague Summit, we should not calculate how
			 little we can get away with, but how much we can do to advance the cause of
			 freedom.
			(12)On October 22,
			 1996, in a speech in Detroit, Michigan, former President William J. Clinton
			 stated NATO's doors will not close behind its first new members … NATO
			 should remain open to all of Europe’s emerging democracies who are ready to
			 shoulder the responsibilities of membership … [n]o nation will be automatically
			 excluded … [n]o country outside NATO will have a veto … [a] gray zone of
			 insecurity must not reemerge in Europe.
			(13)At the Prague
			 Summit of the North Atlantic Treaty Organization in November 2002, Bulgaria,
			 Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia were invited to
			 join the Alliance in the second round of enlargement of the North Atlantic
			 Treaty Organization since the end of the Cold War, and the North Atlantic
			 Treaty Organization heads of state and government issued a declaration stating
			 NATO's door will remain open to European democracies willing and able to
			 assume the responsibilities and obligations of membership, in accordance with
			 Article 10 of the Washington Treaty.
			(14)On May 8, 2003,
			 the United States Senate unanimously approved the Resolution of Ratification to
			 Accompany Treaty Document No. 108–4, Protocols to the North Atlantic Treaty of
			 1949 on Accession of Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia,
			 and Slovenia, inviting Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia,
			 and Slovenia to join the North Atlantic Treaty Organization.
			(15)At the Istanbul
			 Summit of the North Atlantic Treaty Organization in June 2004, the North
			 Atlantic Treaty Organization heads of state and government issued a communiqué
			 reaffirming that NATO's door remains open to new members, declaring [w]e
			 celebrate the success of NATO's Open Door Policy, and reaffirm today that our
			 seven new members will not be the last. The door to membership remains open. We
			 welcome the progress made by Albania, Croatia, and the former Yugoslav Republic
			 of Macedonia (1) in implementing their Annual National Programmes under the
			 Membership Action Plan, and encourage them to continue pursuing the reforms
			 necessary to progress toward NATO membership. We also commend their
			 contribution to regional stability and cooperation. We want all three countries
			 to succeed and will continue to assist them in their reform efforts. NATO will
			 continue to assess each country's candidacy individually, based on the progress
			 made towards reform goals pursued through the Membership Action Plan, which
			 will remain the vehicle to keep the readiness of each aspirant for membership
			 under review. We direct that NATO Foreign Ministers keep the enlargement
			 process, including the implementation of the Membership Action Plan, under
			 continual review and report to us. We will review at the next Summit progress
			 by aspirants towards membership based on that report.
			(16)Georgia and
			 Ukraine have stated their desire to join the Euro-Atlantic community, and in
			 particular, are seeking to join the North Atlantic Treaty Organization. Georgia
			 and Ukraine are working closely with the North Atlantic Treaty Organization and
			 its members to meet criteria for eventual membership in NATO.
			(17)At a press
			 conference with President Mikhail Saakashvili of Georgia in Washington, DC on
			 July 5, 2006, President George W. Bush stated that “… I believe that NATO would
			 benefit with Georgia being a member of NATO, and I think Georgia would benefit.
			 And there’s a way forward through the Membership Action Plan … And I’m a
			 believer in the expansion of NATO. I think it’s in the world’s interest that we
			 expand NATO”.
			(18)Following a
			 meeting of NATO Foreign Ministers in New York on September 21, 2006, NATO
			 Secretary General Jaap de Hoop Scheffer announced the launching of an
			 Intensified Dialogue on membership between the Alliance and Georgia.
			(19)At the
			 NATO-Ukraine Commission Summit in Brussels in February 2005, President of
			 Ukraine Victor Yushchenko declared membership in NATO as the ultimate goal of
			 Ukraine’s cooperation with the Alliance and expressed Ukraine’s desire to
			 conclude a Membership Action Plan.
			(20)At the
			 NATO-Ukraine Commission Foreign Ministerial meeting in Vilnius in April 2005,
			 NATO and Ukraine launched an Intensified Dialogue on the potential membership
			 of Ukraine in NATO.
			(21)At the Riga
			 Summit of the North Atlantic Treaty Organization in November 2006, the Heads of
			 State and Government of the member countries of NATO issued a declaration
			 reaffirming that NATO’s door remains open to new members, declaring that
			 all European democratic countries may be considered for MAP (Membership
			 Action Plan) or admission, subject to decision by the NAC (North Atlantic
			 Council) at each stage, based on the performance of these countries towards
			 meeting the objectives of the North Atlantic Treaty. We direct that NATO
			 Foreign Ministers keep that process under continual review and report to us. We
			 welcome the efforts of Albania, Croatia, and the former Yugoslav Republic of
			 Macedonia to prepare themselves for the responsibilities and obligations of
			 membership. We reaffirm that the Alliance will continue with Georgia and
			 Ukraine its Intensified Dialogues which cover the full range of political,
			 military, financial and security issues relating to those countries’
			 aspirations to membership, without prejudice to any eventual Alliance decision.
			 We reaffirm the importance of the NATO-Ukraine Distinctive Partnership, which
			 has its 10th anniversary next year and welcome the progress that has been made
			 in the framework of our Intensified Dialogue. We appreciate Ukraine’s
			 substantial contributions to our common security, including through
			 participation in NATO-led operations and efforts to promote regional
			 cooperation. We encourage Ukraine to continue to contribute to regional
			 security. We are determined to continue to assist, through practical
			 cooperation, in the implementation of far-reaching reform efforts, notably in
			 the fields of national security, defence, reform of the defence-industrial
			 sector and fighting corruption. We welcome the commencement of an Intensified
			 Dialogue with Georgia as well as Georgia’s contribution to international
			 peacekeeping and security operations. We will continue to engage actively with
			 Georgia in support of its reform process. We encourage Georgia to continue
			 progress on political, economic and military reforms, including strengthening
			 judicial reform, as well as the peaceful resolution of outstanding conflicts on
			 its territory. We reaffirm that it is of great importance that all parties in
			 the region should engage constructively to promote regional peace and
			 stability..
			(22)Contingent upon
			 their continued implementation of democratic, defense, and economic reform, and
			 their willingness and ability to meet the responsibilities of membership in the
			 North Atlantic Treaty Organization and a clear expression of national intent to
			 do so, Congress calls for the timely admission of Albania, Croatia, Georgia,
			 Macedonia, and Ukraine to the North Atlantic Treaty Organization to promote
			 security and stability in Europe.
			3.Declarations of
			 policyCongress—
			(1)reaffirms its
			 previous expressions of support for continued enlargement of the North Atlantic
			 Treaty Organization contained in the NATO Participation Act of 1994, the NATO
			 Enlargement Facilitation Act of 1996, the European Security Act of 1998, and
			 the Gerald B. H. Solomon Freedom Consolidation Act of 2002;
			(2)supports the
			 commitment to further enlargement of the North Atlantic Treaty Organization to
			 include European democracies that are able and willing to meet the
			 responsibilities of Membership, as expressed by the Alliance in its Madrid
			 Summit Declaration of 1997, its Washington Summit Communiqué of 1999, its
			 Prague Summit Declaration of 2002, its Istanbul Summit Communiqué of 2004, and
			 its Riga Summit Declaration of 2006; and
			(3)endorses the
			 vision of further enlargement of the North Atlantic Treaty Organization
			 articulated by President George W. Bush on June 15, 2001, and by former
			 President William J. Clinton on October 22, 1996, and urges our allies in the
			 North Atlantic Treaty Organization to work with the United States to realize a
			 role for the North Atlantic Treaty Organization in promoting global security,
			 including continued support for enlargement to include qualified candidate
			 states, specifically by entering into a Membership Action Plan with Georgia and
			 recognizing the progress toward meeting the responsibilities and obligations of
			 NATO membership by Albania, Croatia, Georgia, Macedonia, and Ukraine.
			4.Designation of
			 Albania, Croatia, Georgia, Macedonia, and Ukraine as eligible to receive
			 assistance under the NATO Participation Act of 1994
			(a)Designation
				(1)AlbaniaThe
			 Republic of Albania is designated as eligible to receive assistance under the
			 program established under section 203(a) of the NATO Participation Act of 1994
			 (title II of Public Law 103–447;
			 22 U.S.C.
			 1928 note), and shall be deemed to have been so designated
			 pursuant to section 203(d)(1) of such Act.
				(2)CroatiaThe
			 Republic of Croatia is designated as eligible to receive assistance under the
			 program established under section 203(a) of the NATO Participation Act of 1994,
			 and shall be deemed to have been so designated pursuant to section 203(d)(1) of
			 such Act.
				(3)GeorgiaGeorgia is designated as eligible to
			 receive assistance under the program established under section 203(a) of the
			 NATO Participation Act of 1994, and shall be deemed to have been so designated
			 pursuant to section 203(d)(1) of such Act.
				(4)MacedoniaThe Republic of Macedonia is designated as
			 eligible to receive assistance under the program established under section
			 203(a) of the NATO Participation Act of 1994, and shall be deemed to have been
			 so designated pursuant to section 203(d)(1) of such Act.
				(5)UkraineUkraine
			 is designated as eligible to receive assistance under the program established
			 under section 203(a) of the NATO Participation Act of 1994, and shall be deemed
			 to have been so designated pursuant to section 203(d)(1) of such Act.
				(b)Rule of
			 constructionThe designation of the Republic of Albania, the
			 Republic of Croatia, Georgia, the Republic of Macedonia, and Ukraine pursuant
			 to subsection (a) as eligible to receive assistance under the program
			 established under section 203(a) of the NATO Participation Act of 1994—
				(1)is
			 in addition to the designation of Poland, Hungary, the Czech Republic, and
			 Slovenia pursuant to section 606 of the NATO Enlargement Facilitation Act of
			 1996 (title VI of section 101(c) of title I of division A of
			 Public Law
			 104–208;
			 22 U.S.C.
			 1928 note), the designation of Romania, Estonia, Latvia,
			 Lithuania, and Bulgaria pursuant to section 2703(b) of the European Security
			 Act of 1998 (title XXVII of division G of
			 Public Law
			 105–277;
			 22 U.S.C.
			 1928 note), and the designation of Slovakia pursuant to section
			 4(a) of the Gerald B. H. Solomon Freedom Consolidation Act of 2002
			 (Public Law
			 107–187;
			 22 U.S.C.
			 1928 note) as eligible to receive assistance under the program
			 established under section 203(a) of the NATO Participation Act of 1994;
			 and
				(2)shall not preclude
			 the designation by the President of other countries pursuant to section
			 203(d)(2) of the NATO Participation Act of 1994 as eligible to receive
			 assistance under the program established under section 203(a) of such
			 Act.
				5.Authorization of
			 security assistance for countries designated under the NATO Participation Act
			 of 1994Of the amounts made
			 available for fiscal year 2008 under section 23 of the Arms Export Control Act
			 (22 U.S.C.
			 2763) such sums as may be necessary are authorized to be
			 appropriated for assistance to the Republic of Albania, the Republic of
			 Croatia, Georgia, the Republic of Macedonia, and Ukraine.
		
	
		
			Passed the House of
			 Representatives March 6, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		March 9, 2007
		Read twice and placed on the calendar
	
